Appeal from an order of the Onondaga County Court (William D. Walsh, J.), dated July 13, 2006 in a breach of contract action. The order affirmed *1388a judgment (denominated order) of the Syracuse City Court (Kate Rosenthal, J.), entered January 18, 2006, which granted plaintiffs motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at County Court. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.